DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 20 September 2021.

Response to Amendment
Applicant states: “Claims 1, 2, 4-12, and 14-16 are under examination in this application. Claims 3, 13, and improperly numbered 11-13 (second claims 11-13) have been cancelled. Claims 1, 5, and 9 have been amended. New claims 15 and 16 have been added.” Applicant is respectfully advised that the previous action (Non-Final Rejection filed on 22 June 2021) renumbered the claims following original claim 13 with consecutive claim numbers 14-17. See the previous action at p. 2 (“Claim Objections”) and pages 12-14, and the “Index of Claims” filed on 22 June 2021. Therefore, the claims Applicant regards as “second claims 11-13” are regarded by the Office as claims 14-16, respectively. The claim regarded by Applicant as original claim 14 is regarded by the Office as claim 17. The claims regarded by Applicant as new claims 15 and 16 are regarded by the Office as claims 18 and 19, respectively. In accordance with 37 C.F.R. 1.126, the claims are renumbered where necessary in the below Examiner’s Amendment.
By the current amendment, claims 3 and 13-16 have been canceled. Claims 1, 5, and 9 have been amended. Claims 18 and 19 have been newly added. Claim 13 was indicated as containing allowable subject matter in the previous action. The limitations of claim 13 have been incorporated into amended claim 1. Claim 13 previously depended from claim 12. However, the limitations of claim 13 remain allowable without the limitations of claim 12. Claims 1-2, 4-12, and 17-19 are pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Renumber claim “14” as claim “17.”
Renumber claim “15” as claim “18.”
Renumber claim “16” as claim “19.”
It is noted that canceled claims “11,” “12,” and “13” are misnumbered. These claims are canceled claims “14,” “15,” and “16,” respectively.

Allowable Subject Matter
Claims 1-2, 4-12, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 1. The concept of a kitchen appliance comprising an air-venting circuit configured to draw cooking fumes, and a filter disposed in said air-venting circuit to remove odor-causing contaminants from the cooking fumes prior to discharge thereof, said filter comprising a conformable media block that re-expands following compression thereof to conform to an available cross-sectional area of said air-venting circuit where the filter is installed, said media block comprising said media block further comprising reinforcing fibers having a Denier of 100 to 300 and a staple length of 25-45 mm, said reinforcing fibers being present at a rate of 5-20% total fiber weight in said media block (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides a filter medium for a kitchen appliance that has the ability to hold higher sorbent loads, is straightforward to install and replace ([005]), and is tuned to a desirable rigidity, resilience, elasticity, strength and structural integrity ([0031]).
The closest prior art, Mckechnie (US 2016/0296870 A1), discloses a cooking appliance (([0012]) using a filter 10 (Figs. 1, 3b; [0032]) comprising a media block (Fig. 7C; [0043]), wherein the media block can be treated with carbon ([0033]), which is known in the art to be performable via thermal bonding or sintering, as taught by Altshuler (US 2013/0101805 A1, [0130]). Mckechnie also teaches that the media block may be formed from nonwoven blocks, ([0033]), which are known in the art to be formed of core and sheath multicomponent fibers, as taught by Altshuler ([0089], [0090]), among which a polyethylene sheath and a polyester core configuration was known from Amsler (US 6,267,252 B1, col. 5, lines 9-12). Mckechnie also teaches that the media block may comprise heat stable batting, which may be interpreted as a reinforcing fiber. However, none of the above references suggest a media block comprising reinforcing fibers having a Denier of 100 to 300 and a staple length of 25-45 mm, said reinforcing fibers being present at a rate of 5-20% total fiber weight in said media block. It is noted that the reinforcing fibers are interpreted as distinct from the face sheet 14 (Figs. 1, 2; [0013]). Supporting layers such as the face sheet are common in the filtration arts. In contrast, the reinforcing fibers of the instant application are understood to be interspersed within the media block (claim 13: “being present at a rate of 5-20% total fiber weight in said media block”; [0031]: “dispersed uniformly throughout the fiber matrix”). Springett et al. (US 2004/0016345 A1) discloses an application in which staple fibers in which staple fibers (i.e., reinforcing fibers) are provided at about 30-70% of the weight of a filter web Springett is not in a reasonably close field of practice relative to the claimed invention as Springett discloses filters that bond the staple fibers during a molding process ([0037]) in the manufacture of molded respiratory masks ([0011]).
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772